ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement (IDS)
The information disclosure statement submitted on July 7, 2021, has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 21-40 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
After a systematic prior art search, certain references were found that disclose at least some subject matter believed to be common in scope with the instant application as follow. 
O'Malley, US 9641985 B2, commonly owned with the present application, and checked for double patenting issues, discloses a user location module comprising at least one hardware processor that accesses a travel log comprising a first passenger in a vehicle, accesses first connection information for a wireless beacon associated with the vehicle, determines that the first passenger is located in the vehicle using the travel log and the first connection information...[which] generates an alert that the first passenger has left the vehicle (claim 1: column 19 lines 11-18, 31-32); and wherein the first connection comprises an identifier for first communication device and the first passenger (claim 3: column 19 lines 46-48). Likewise, O'Malley, US 10728704 B2, also commonly owned with the present patent application and checked for double patenting issues, discloses determining that... at least one second passenger is continuing to travel on the vehicle using the itinerary,... and communicate an alert indicating that the at least one second passenger is not located on the vehicle... (claim 10: column 21 lines 6-19). No evidence for double patenting is believed to exist in the aforementioned commonly owned references.
Prior art by others, e.g., Todasco et al., US 20170303184 A1, discloses wherein
transportation service may be alerted of... user's identity, image, destination endpoint, schedule/calendar, travel route, and/or pre-purchased fare. Similarly, the user may be alerted of a time until arrival of the transportation service and an identity of the transportation service (e.g., bus/car/subway number) (paragraph [0015]). Also Giraud, US 9135758 B2, discloses wherein a computing system located on-board a vehicle issues an event notification responsive to detection of an event condition. The event condition may include or take the form of an auditory event and/or a motion event detected by the on-board computing system of the vehicle. The event notification may be directed to a designated point of contact associated with the on-board computing system and/or vehicle. The on-board computing system may additionally or alternatively initiate scanning for wireless-enabled devices responsive to detection of an event condition (column 1 lines 27-36).
However, none of said references, either alone or combined, is believed to anticipate or render obvious each and every limitation of the claimed invention as specifically recited by at least independent claims 21, 28, and 36, particularly, receiving, from [a] second device, information indicating that the vehicle is a wrong vehicle for the user; and outputting, on a display of the first device, an alert indicating that the vehicle is the wrong vehicle for the user. Therefore the aforesaid claims are believed to be allowable.
Claims 22-27, 29-35, and 37-40 are also believed to be allowable by virtue of their dependence from claims 21, 28, and 36, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., real-time passenger identification, passenger onboard inventory, location and safety monitoring system.
US 20200065722 A1	US 20160055690 A1	US 20150351369 A1
US 20150166009 A1	US 8996036 B2		US 8682302 B2
US 20130158846 A1	US 20120018257 A1	US 20100299177 A1
US 20080297341 A1	US 7283846 B2		US 6502030 B2
US 6057759 A
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                    P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
August 26, 2022